Citation Nr: 0716608	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  01-08 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cancer of the right 
kidney due to exposure in service to ionizing radiation. 

2.  Entitlement to a disability rating in excess of 40 
percent for prostate cancer, status-post radiation therapy, 
to include restoration of a 100 percent rating.

3.  Entitlement to a higher initial rating for colon polyps, 
currently evaluated as 30 percent disabling.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
January 1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2001 rating decision by the Washington, 
D.C., Regional Office (RO) of the Department of Veterans 
Affairs (VA), and September 2005 and December 2005 rating 
decisions by the Roanoke, Virginia, RO of VA.  

In October 2002, the veteran testified at a Central Office 
hearing before the undersigned Veterans Law Judge.  The 
veteran also testified before an RO hearing officer in August 
2005.  Transcripts of these hearings are associated with the 
claims folders.

In March 2003, the Board remanded this case for further 
evidentiary development in the radiation claim.  The 
requested development was not fully accomplished.  While on 
remand, the veteran perfected appeals on claims for a 
restoration of an evaluation for prostate cancer and a higher 
initial rating for colon polyps.  The case has now been 
returned to the Board for further appellate consideration.   

The issue of entitlement to service connection for cancer of 
the right kidney due to exposure in service to ionizing 
radiation is addressed in the remand that follows the order 
section of this decision. 


FINDINGS OF FACT

1.  In a January 2001 rating decision, the veteran was 
granted service connection and a 100 percent disability 
rating for prostate cancer, effective from June 19, 2000.

2.  In a March 2005 rating decision, the RO proposed to 
reduce the evaluation for the veteran's prostate cancer to 40 
percent; the veteran was informed of the proposal by letter 
dated in March 2005, and afforded a period of 60 days in 
which to submit additional evidence.

3.  By rating decision dated in September 2005, the prostate 
cancer evaluation was reduced to 40 percent, effective 
December 1, 2005; the evidence of record at that time 
demonstrated no local reoccurrence or metastasis of the 
veteran's prostate cancer, the disability was primarily 
manifested by voiding dysfunction; neither the use of an 
appliance nor the use of absorbent pads more than four times 
a day was shown by the evidence then of record or by 
subsequently received evidence.  

4.  The veteran's colon polyps are manifested by severe 
impairment due to recurrence of the condition requiring polyp 
excision and chronic abdominal discomfort and diarrhea.  


CONCLUSIONS OF LAW

1.  The 100 percent rating for prostate cancer, status-post 
radiation therapy was properly reduced to 40 percent, 
effective December 1, 2005, a disability rating in excess of 
40 percent is not warranted for the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344, 4.7, 
4.115b, Diagnostic Code 7528 (2006).

2.  The criteria for an initial rating in excess of 30 
percent for colon polyps have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 
7319, 7344 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the record reflects that the RO 
provided the veteran with the notice required under the VCAA, 
to include notice of the disability-rating and effective-date 
elements of his claims as well as notice that he should 
submit any pertinent evidence in his possession, by letters 
mailed in March 2005, March 2006, and August 2006.  
Therefore, the Board is satisfied that the requirements of 
the notice provisions of the VCAA have been met, and there is 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining VA and private treatment 
records.  The RO also afforded the veteran appropriate VA 
examinations that assessed the severity of his service-
connected disabilities.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the pertinent implementing regulation. 

Following the provision of the required notice and the 
completion of all indicated development of the record, the RO 
readjudicated the veteran's increased rating and reduction in 
rating claims in November 2006 and December 2006, 
respectively.  There is no indication in the record or reason 
to believe that any ultimate decision of the RO on the merits 
of the claims would have been different had complete VCAA 
notice been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the RO 
were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claims.  

Prostate Cancer

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefor.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e) (2006).

In addition, 38 C.F.R. § 3.344 provides that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension.  
It is essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations which 
are less thorough than those on which payments were 
originally based will not be used as a basis for reduction.  
Ratings for diseases subject to temporary or episodic 
improvement will not be reduced on the basis of any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (2006).

The provisions of 38 C.F.R. § 3.344(c) specify that the above 
considerations are required for ratings which have continued 
for long periods at the same level (five years or more).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability, 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in the physical or 
mental condition. Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given to whether 
the veteran attained improvement under the ordinary 
conditions of life.  38 C.F.R. § 3.343 (2006).  

In the instant case, a 100 percent rating for prostate cancer 
was in effect from June 19, 2000, to November 30, 2005.  
Since that period is more than five years, the provisions of 
38 C.F.R. § 3.344(a) and (b) regarding stabilization of 
disability ratings apply.  38 C.F.R. § 3.344(c) (2006).

Diagnostic Code 7528 provides that for malignant neoplasms of 
the genitourinary system, a 100 percent evaluation is 
warranted.  A note following Diagnostic Code 7528 indicates 
that a rating of 100 percent shall continue beyond the 
cessation of surgical, X- ray, antineoplastic chemotherapy, 
or other therapeutic procedure with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of § 3.105(e).  If there 
has been no local reoccurrence or metastasis, residuals are 
to be rated on voiding dysfunction or renal dysfunction, 
whichever is predominant.   

For residual urinary frequency, a 40 percent rating is 
assigned for daytime voiding interval less than one hour, or 
awakening to void five or more times per night.  A 40 percent 
rating is the maximum schedular rating for this disability.  
38 C.F.R. § 4.115a (2006).

For residual voiding dysfunction, a 40 percent is assigned 
where the disability requires the wearing of absorbent 
materials that must be changed two to four times per day.  A 
60 percent rating is assigned where the disability requires 
the use of an appliance or the wearing of absorbent materials 
that must be changed more than four times per day.  38 C.F.R. 
§ 4.115a (2006).

Diagnostic Code 7319 provides that a 30 percent rating is 
warranted for severe irritable colon syndrome (spastic 
colitis, mucous colitis, etc.) manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114 (2006).  A 30 
percent rating is the maximum schedular rating available. 

In a January 2001 rating decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
disability rating effective from June 19, 2000, the date the 
veteran was diagnosed with this disease at the Walter Reed 
Medical Center.  

Thereafter, in a July 2004 letter, Dr. F.C. reported that the 
veteran was approximately three years post-treatment with 
seed implant program for prostate cancer and his PSA 
[prostate-specific antigen] was less than 0.23.  Dr. F.C. 
maintained that the veteran was considered in remission.  Dr. 
F.C. further maintained that in order to be determined 
"cured" of prostate cancer, a man must have a PSA of less 
than 0.2 ng/ml ten years after treatment.  Dr. F.C. therefore 
noted that at three years after treatment, the veteran was 
not considered "cured."  Dr. F.C. added that 23 percent of 
the recurrences had occurred between a five and ten-year 
follow-up.  

The veteran was afforded a fee-basis compensation and pension 
examination in July 2004.  The veteran complained of polyuria 
every two hours and nocturia every two hours at night.  He 
had problems starting urination and a weak hesitant stream 
with decreased force.  He denied any urinary incontinence, 
but complained of erectile dysfunction and diarrhea as other 
complications.  The examiner reported that the veteran's PSA 
was 0.1 and that his urinalysis was normal.  The examiner 
concluded that there was no change in the VA established 
diagnosis of prostatic cancer, but the veteran suffered as 
complications erectile dysfunction, impotence, radiation 
prostatitis, and diarrhea.   

In a March 2005 rating decision, the RO proposed to reduce 
the evaluation for the veteran's prostate cancer to 40 
percent as the medical evidence showed an improvement in the 
disability.  The RO also granted service connection for 
erectile dysfunction and awarded special monthly compensation 
based on loss of use of a creative organ.  The veteran was 
informed of the proposal by letter dated in March 2005, and 
afforded a period of 60 days in which to submit additional 
evidence. 

At the August 2005 RO hearing, the veteran emphasized that 
according to Dr. F.C.'s July 2004 letter, he could not be 
considered cured until the expiration of 10 years and that 23 
percent of people had reoccurrence of the cancer.  The 
veteran further emphasized that medical literature indicated 
that sometimes PSA screenings were flawed and that a low PSA 
score did not necessarily mean that he did not have active 
prostate cancer.  Rather, he maintained that the only 
reliable method was through a biopsy.  In response to the 
question of whether the veteran must use an appliance or wear 
absorbent materials that require changing more than four 
times a day, the veteran replied that he could not answer yes 
or no.  He confirmed that the wearing of absorbent materials 
or how often he changed them was dictated by the day's events 
and how he planned for it.  He denied that he ever had any 
leakage of urine, rather, he had a hard time urinating for 
which he used Flomax.  Under further questioning by the 
Decision Review Officer, the veteran testified that he did 
not wear pads, but he did "mess [his] unders."  

By a rating decision dated in September 2005, the disability 
rating for the veteran's prostate cancer was reduced to 40 
percent, effective December 1, 2005.  The RO assigned a 40 
percent disability rating based on Dr. F.C.'s July 2004 
letter indicating that the veteran's prostate cancer was in 
remission, statements the veteran reported at the July 2004 
VA examination in which he indicated that he had problems 
with polyuria and nocturia every two hours, and testimony the 
veteran presented in August 2005.  

Also of record are numerous statements from the veteran 
accompanied by medical treatises that reiterate testimony the 
veteran provided in August 2005.  In the September 2005 
notice of disagreement, the veteran maintained that he would 
start wearing pads, "about ten a day" if the "regulations 
require pads."  The report on a fee-basis compensation and 
pension examination conducted in June 2006 shows that the 
veteran reported that during the day he currently urinated 
eight times at intervals of two hours, and during the night 
he urinated four times at intervals of two hours.  He 
continued to experience problems starting urination and the 
urine flow was weak.  He maintained that he had urine 
incontinence that required use of a pad as often as four 
times per day.  The examiner reported that test results from 
April 2006 showed that the PSA was 0.02 ng/ml.  The examiner 
concluded that there was no change in the VA established 
diagnosis of residuals of prostate cancer.  The examiner 
noted that the veteran had residual sequelae from the 
prostate problem, including erectile dysfunction and 
diarrhea.  

Although the veteran disputes the reduction of his disability 
rating for prostate cancer, he has not provided such evidence 
as would show that the results of the July 2004 examination 
are inaccurate.  The medical evidence shows no signs of 
active disease.  Notwithstanding the veteran's contentions, 
VA regulations require only a showing of no local 
reoccurrence or metastasis of the cancer and not a showing 
that the veteran is "cured" as a basis for a reduction in 
disability evaluation.  

In essence, the evidence of record at the time of the rating 
decision reducing the evaluation shows that the veteran was 
treated for prostate cancer, and that the cancer has not 
recurred.  As for residuals, separate service connection is 
in effect for erectile dysfunction and colon polyps with 
diarrhea.  The colon polyps and diarrhea are discussed below.  
As for the veteran's urinary symptoms, the RO determined that 
the predominant disability was the veteran's voiding 
dysfunction and properly assigned a 40 percent rating based 
on the complained of symptoms at that time.  He did not 
report nor did the medical evidence of record at the time 
show that the disability necessitated the use of an appliance 
or the wearing of absorbent materials that must be changed 
more than four times per day.  Accordingly, the Board finds 
that the evidence supports the RO's determination that a 
reduction in the evaluation to a 40 percent rating was 
warranted.  In addition, the record reflects that the RO 
complied with the due process requirements for reducing the 
evaluation.  

The Board further notes that the veteran's reported 
complaints at the June 2006 examination (that he is 
incontinent and requires the use of a pad as often as four 
times per day) also do not support the assignment of more 
than a 40 percent rating.  In fact, there is no medical 
evidence for the period since the reduction that supports the 
assignment of more than a 40 percent rating.

Colon Polyps with Diarrhea

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

In the instant appeal, the veteran is in receipt of a 30 
percent rating, which represents the initial rating 
assignment.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(providing that where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).  The Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126-28.

Under Diagnostic Code 7344, benign neoplasms, exclusive of 
skin growths are to be evaluated under an appropriate 
diagnostic code, depending on the predominant disability or 
the specific residuals after treatment.  38 C.F.R. § 4.114, 
Diagnostic Code 7344 (2006).

Analysis

In a rating decision dated in December 2005, the RO granted 
service connection for colon polyps as secondary to prostate 
cancer, and assigned a noncompensable evaluation under 
Diagnostic Codes 7344 and 7319, effective August 25, 2004, 
the date of receipt of the veteran's claim.  

The medical evidence of record shows that the veteran's 
disability is manifested by recurrent colon polyps and bowel 
dysfunction.  

In a November 2006 rating decision, the RO increased the 
disability rating to 30 percent, effective August 25, 2004, 
based on the recurrent nature of his condition, with 
requirement for polyp excision, and reports of constant 
symptomatology, including abdominal discomfort and diarrhea.  
A 30 percent rating is the maximum schedular rating available 
under Diagnostic Code 7319.  In addition, Diagnostic Code 
7319 is the most appropriate diagnostic code under which the 
veteran's disability should be evaluated based on the 
functions affected and anatomical localization and 
symptomatology.   

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected colon polyps disability and that the manifestations 
of the disability are contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned rating.  Accordingly, 
the Board has determined that referral of this case for 
extra-schedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for prostate cancer, status-post radiation therapy, to 
include restoration of a 100 percent rating, is denied.

An initial rating in excess of 30 percent for colon polyps is 
denied.


REMAND

The veteran maintains that his cancer of the right kidney 
diagnosed in 1989 was caused by his exposure to ionizing 
radiation in service.  Specifically, he contends that he was 
exposed to ionizing radiation in part from high altitude 
flights.

In March 2003, the Board remanded this issue for further 
development.  At that time, the Board noted that given the 
negative response of VA's Chief Public Health and 
Environmental Hazards Officer in November 1997, the Board was 
unaware of any methodology that could be utilized to 
independently calculate the veteran's alleged radiation 
exposure stemming exclusively from the high altitude flights 
that he stated he performed from 1955 to 1971 or so.  The 
Board noted that the veteran was reminded that he had the 
option to submit his own dosage estimates of this exposure 
from a "credible source" as defined at 38 C.F.R. § 
3.311(a)(3)(ii) (2006).

While on remand, the RO received a report in August 2006 from 
Dr. M.W. of the Air Force Medical Operations Agency, Office 
of the Surgeon General.  Dr. M.W. noted that with respect to 
the veteran's exposure resulting from cosmic and solar 
radiation, when flying at a high altitude, studies showed 
that dose rates at 60,000 to 80,000 feet could be as high as 
one to two millirems per hour.  Dr. M.W. related that a study 
of radiation doses for British Airways Concord fight crews 
indicated annual doses of 300 to 400 millirems per year.  Dr. 
M.W. maintained that these values might help estimate the 
veteran's exposure from high altitude flight.  The foregoing 
information is from a "credible source," and as such, the 
RO should have undertaken further development to substantiate 
the veteran's claim.  Where the remand orders of the Board 
are not complied with, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App 
268 (1998).

The veteran's DD Form 214 indicates that he flew high 
altitude aircraft for sixteen years and four months as a 
navigator-bombardier.  At the very least, it would be more 
equitable and reasonable to calculate that the veteran's 
total exposure to ionizing radiation in service could not be 
less than 6.532 rem [1000 millirem = 1 rem; 400 millirem 
divided by 1000 millirem = 0.40 rem; 0.40 x 16.33 years = 
6.532 rem].

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The RO or the AMC should forward the 
claims files to the Director of the VA 
Compensation and Pension Service in 
Central Office in Washington, D.C., for 
review in accordance with 38 C.F.R. § 
3.311(b) (2006) and Stone v. Gober, 14 
Vet. App. 116, 120 (2000).  For the 
purpose of 38 C.F.R. § 3.311, the RO or 
the AMC should utilize a total dosage 
estimate for the veteran that is not less 
than 6.532 rem. 

2.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


